Citation Nr: 1103789	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma of 
the left side of the nose, to include as due to herbicide 
exposure.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to December 
1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on appeal.  
The RO in Atlanta, Georgia is currently handling the matter.

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only posttraumatic stress 
disorder.  However, the Court of Appeals for Veterans Claims has 
recently held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the claim on appeal has been 
recharacterized to include any psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary before the claims on appeal 
can be properly adjudicated.

On several occasions, including in correspondence dated from 
April 2007 and October 2008, the Veteran indicated that he has 
received treatment at the Savannah Vet Center for at least one of 
the claims on appeal.  The RO made attempts to obtain these 
records in March, April, and May 2009 but neither the records nor 
a negative response was received.  Moreover, the Board notes that 
varying addresses were used for the requests, and none appear to 
correspond to the address listed for this facility on VA's 
internal intranet.  38 U.S.C. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  Further, VA is held to have constructive notice of 
the contents of VA records at the time of adjudication.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  These records must be 
obtained, or a negative response received.

Additionally, in the Veteran's August 2007 notice of 
disagreement, he indicated that shortly after discharge he was 
treated for skin cancer on his nose by Dr. Dixon in Brunswick, 
Georgia.  While the Veteran subsequently indicated that Dr. Dixon 
is now deceased, an effort must at least be made to obtain any 
existing records, even if they are archived or in the possession 
of another physician.  The RO made no attempts to request these 
records.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal government 
as "an initial request for the records, and, if the records are 
not received, at least one follow-up request."  

Finally, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
disability.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.
	
Here, there is no dispute that the Veteran has been diagnosed 
with basal cell carcinoma of the left nose, as documented, for 
example, in a private medical report of June 2001.  Further, the 
Veteran has reported, including in his notice of disagreement for 
example, that he experienced severe sunburns while stationed in 
Vietnam.  The Veteran is competent to describe factual matters of 
which he has first-hand knowledge, such as having a sunburn in 
service. Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994). 
Furthermore, there is no evidence to contradict his reports and 
his service personnel records support his Vietnam service.   As 
such, the Board finds that a VA examination is necessary to 
determine whether it is at least as likely as not that the 
Veteran has a skin disability that is related to or had its onset 
during service.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all records from the Savannah Vet 
Center.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2010) must be complied with.

2.  Obtain any authorization forms 
necessary to allow the RO to request and 
obtain any private treatment records of Dr. 
Dixon in Brunswick, Georgia that may exist.  

3.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of the 
basal cell carcinoma of the left side of 
the nose.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments and 
an opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
currently diagnosed condition had its onset 
during service or is in any other way 
causally related to his active service.
      		
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2010).

After all of the above actions have been completed, readjudicate 
the Veteran's claims.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


